Exhibit 10.4

Smart&Final®

Supplemental Deferred Compensation Plan

Master Plan Document

Adopted December 1, 1994
As Amended and Restated
Through May 16, 2000



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

SMART & FINAL INC.
SUPPLEMENTAL DEFERRED COMPENSATION PLAN

ARTICLE I

Title and Effective Date

1.1

 

This Plan shall be known as the Smart & Final Supplemental Deferred Compensation
Plan (hereinafter referred to as the “Plan”).

 

 

 

1.2

 

This Plan is effective as of December 1, 1994.

 

 

 

ARTICLE II

 

Definitions

 

2.1

 

“Account” means the account established by the Company as a bookkeeping record
for each Participant who elects to defer compensation under the Plan and may, at
the discretion of the Board, include one or more sub-accounts to reflect amounts
credited to a Participant under the various terms of the Plan.

 

 

 

2.2

 

“Base Compensation” means a Participant’s base salary without regard to any
deferrals or contributions hereunder, under the Qualified Plan or under any plan
maintained by the Employer pursuant to Section 125 of the Code.

 

 

 

2.3

 

“Beneficiary” means the person, persons or entity entitled to receive any
benefits under the Plan in accordance with Article VIII.

 

 

 

2.4

 

“Board” means the board of directors of the Company.

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 2 of 20



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

2.5

 

“Change in Control” means the purchase or other acquisition after the effective
date of the Plan by any person, entity or group of persons, within the meaning
of Section 13(d) or Section 14 (d) of the Securities Exchange Act of 1934
(“Act”), or any comparable successor provisions, of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Act) of 30 percent or more of
either the outstanding shares of common stock or the combined voting power of
the Company’s then outstanding voting securities entitled to vote generally, or
the approval by the stockholders of the Company of a reorganization, merger, or
consolidation, in each case, with respect to which persons who were stockholders
of the Company immediately prior to such reorganization, merger or consolidation
do not, immediately thereafter, own more than 50 percent of the combined voting
power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated Company’s then outstanding securities, or a
liquidation or dissolution of the Company or of the sale of all or substantially
all of the Company’s assets.

 

 

 

2.6

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

 

 

2.7

 

“Committee” means the Compensation Committee of the Board.

 

 

 

2.8

 

“Company” means Smart & Final Inc.

 

 

 

2.9

 

“Covered Compensation” means annual base salary and bonus, net of deferrals to
any plan other than this Plan, and any other compensation designated by the
Committee.  For the Plan Year effective January 1, 1999 the Committee authorizes
the Deferral at the Participant’s election of (i) grants of common stock of the
Company made after January 1, 1999; (ii) common stock of the Company received in
partial or full payment for services rendered to the Company; (iii) Restricted
(common) Stock of the Company which becomes irrevocably vested in the
Participant after January 1, 1999; and (iv) shares of common stock of the
Company which become irrevocably vested in the Participant after January 1, 1999
through the proper exercise of options on such stock granted by the Company. 
These deferral options related to the Company’s common stock shall remain
effective for succeeding Plan Years, unless further modified by the Committee. 
The Committee, in its sole and absolute discretion, may amend or terminate these
deferral options related to the Company’s common stock, with such amendment or
termination to take effect at the beginning of the following Plan Year.

 

 

 

2.10

 

“Deferral” means the portion of a Participant’s Covered Compensation that has
been deferred in accordance with Section 3.1.

 

 

 

2.11

 

“Deferral Election” means the written form prescribed by the Committee to
indicate the portion of Covered Compensation (and whether from Base compensation
or bonus) that

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 3 of 20



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

 

 

the Participant wishes to defer. No Deferral Election shall be effective unless
it is returned to the Committee or its designee prior to the relevant Election
Date and it is executed by the Company.

 

 

 

2.12

 

“Disabled” means a physical or mental state that would qualify a Participant for
disability benefits under the Company’s Long Term Disability Plan, because of
medically determinable bodily injury, mental impairment or disease sustained
after the date of such person’s designation as a Participant, as determined by
the Committee. The Committee may rely on the conclusions reached by any
insurance carrier that has issued an insurance policy to the Employer covering
the Participant or any physician chosen by or otherwise acceptable to the
Committee.

 

 

 

2.13

 

“Early Retirement Date” means the date as of which a Participant has attained
age 55 and completed at least ten years of service with the Employers.

 

 

 

2.14

 

“Election Date” means the date by which a Participant must submit a valid
Deferral Agreement to the Company. In general, the applicable Election Date is
December 31 for the immediately following Plan Year. However, in the case of an
associate who is hired by the Employer after December 1, 1994 and immediately
qualifies as an Eligible Associate, such Eligible Associate’s first Election
Date is 30 days after the date of hire, and Deferrals may begin with the first
payroll period after the Election Date which does not include compensation for
services rendered before the Election Date.

 

 

 

2.15

 

“Eligible Associate” means any individual employed by an Employer in a
management position with annual Base Compensation of not less than $85,000, for
the Plan Year effective January 1, 2000.  This amount shall also be the plan
participation threshold for succeeding Plan Years, unless further modified by
Plan amendment by the Committee in recognition of changes in the general cost of
living.  Currently participating associates with annual Base Compensation of
less than $85,000 shall continue to be Eligible Associates.

 

 

 

2.16

 

“Employer” means the Company, and those affiliated corporations which have been
designated by the Board to participate in the Plan.

 

 

 

2.17

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

 

 

2.18

 

“FICA Taxes” mean the taxes withheld from a Participant’s Covered Compensation
under Section 3101 of the Code with respect to a Deferral hereunder.

 

 

 

2.19

 

“Normal Retirement Date” means the date as of which a Participant has attained
age 65.

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 4 of 20



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

2.20

 

“Participant” means an Eligible Associate who has executed a Participation
Agreement which has been accepted by the Company, and whose Account balance has
not yet been distributed in full.

 

 

 

2.21

 

“Participation Agreement” means the written form prescribed by the Committee in
which an Eligible Associate elects to participate in the Plan, to accept
benefits provided hereunder and to be bound by the terms of the Plan. The
Participant shall also select available distribution and withdrawal options. The
Participation Agreement must be returned to the Committee or its designee prior
to the Election Date for the first Plan Year in which the Eligible Associate is
to make Deferrals. No Participation Agreement shall be effective until executed
by the Company.

 

 

 

2.22

 

“Plan” means the deferred compensation plan as described in this instrument, and
as amended from time to time. The Plan is intended to constitute an unfunded
plan maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated Associates, within the
meaning of section 201(2) of ERISA.

 

 

 

2.23

 

“Plan Year” means the calendar year. The first Plan Year in which amounts shall
be credited to Participants’ Accounts shall be 1995.

 

 

 

2.24

 

“Qualified 401(k) Plan” means the plan qualified under Section 401(k) of the
Code which is sponsored by the Employer.

 

 

 

2.24A

 

“Qualified Pension Plan” means the defined benefit pension plan qualified under
Section 401(a) of the Code which is sponsored by the Employer.

 

 

 

2.25

 

“Retirement” means a Participant’s Severance after the earlier of his Early
Retirement Date, Normal Retirement Date, or becoming Disabled.  A Disabled
Participant shall be deemed to retire when his Base Compensation ceases to be
paid.

     

2.26

 

“Severance” means the termination of a Participant’s employment with all
Employers for any reason, and shall include a Participant’s Retirement.

ARTICLE III

Deferral of Compensation

3.1

 

Each Eligible Associate who has become a Participant in the Plan may, by
entering into a Deferral Election for a Plan Year, irrevocably elect to have a
portion (not to exceed 100% reduced by applicable FICA Taxes) of his Covered
Compensation for the Plan

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 5 of 20



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

 

 

Year, expressed as either a percentage or a flat dollar amount, deferred and
credited to the Participant’s Account in accordance with the terms and
conditions of the Plan.  Each Eligible Associate who has become a Participant in
the Plan shall indicate in his Deferral Election, his selection for investment
options pursuant to Section 5.3.  A bonus with respect to services for a Plan
Year shall be covered by the Deferral Election for such Plan Year, even if not
paid until a subsequent Plan Year, at which time any elected Deferral shall be
deducted therefrom. A Participant must, at a minimum, elect to defer $2,500 for
a Plan Year; provided that this minimum need not be met if Covered Compensation
(reduced by applicable FICA Taxes) for such Plan Year is insufficient to yield
such minimum Deferral in accordance with the Participant’s Deferral Election. No
Deferrals shall be permitted after Severance.

 

 

 

3.2

 

A Participant who has not timely submitted a valid Deferral Election may not
defer any Covered Compensation (or receive the corresponding company
contributions under Article IV) for the applicable Plan Year.

 

 

 

3.3

 

A Deferral Election remains it effect for the Plan Year to which it applies;
provided that Deferrals may, in the sole and absolute discretion of the
Committee, be suspended during any period in which the Participant is suffering
from a financial emergency, as described in Article VII hereof, or is Disabled;
or be modified to correct an error.  A Participant must file a new Deferral
Election for any subsequent Plan Year. The terms of any Deferral Election may,
but need not be, similar to the terms of any prior Deferral Election.

ARTICLE IV

Additional Contributions

4.1

 

With respect to each Plan Year, the Company shall allocate to each Participant
as of January 1 of the following Plan Year an amount, if any, equal to such
Participant’s lost share of Company profit sharing contributions and forfeitures
under the Qualified 401(k) Plan attributable solely to the reduction in his
compensation by reason of Deferrals hereunder, provided that the Participant is
employed by the Employer on such January 1.

 

 

 

4.2

 

With respect to each Plan Year, the Company shall allocate to each Participant
as of January 1 of the following Plan Year an amount, if any, equal to such
Participant’s lost share of Employer nondiscretionary matching contributions
under the Qualified 401(k) Plan attributable solely to the reduction in his
compensation by reason of Deferrals

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 6 of 20



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

 

 

hereunder, provided that the Participant is employed by the Employer on such
January 1.

 

 

 

4.3

 

With respect to each Plan Year, the Company shall allocate to each Participant
during the following year an amount, if any, equal to such Participant’s lost
share of Employer discretionary matching contributions under the Qualified
401(k) Plan attributable solely to the reduction in his compensation by reason
of Deferrals hereunder, provided that the Participant is employed by the
Employer on the date of such allocation.  Such allocation shall be made as of
the first day of the month in which the Employer contributes and allocates the
discretionary matching contribution in the Qualified 401(k) Plan.

 

 

 

4.4

 

In the event that a Participant receives a retirement or severance benefit (but
not a death benefit) from the Qualified Pension Plan which has been reduced due
to the reduction in his compensation by reason of Deferrals hereunder, the
Company shall pay to the Participant the lump sum actuarial equivalent (based
upon the actuarial factors set forth in the Qualified Pension Plan) of such
reduction in benefit.  Notwithstanding any provision in the Plan to the
contrary, such amount shall be paid directly by the Company to the Participant
in a lump sum subject to applicable withholding as soon as practicable after
receipt by the Participant of benefits from the Qualified Pension Plan, and
shall at no time be considered as part of his Account.

 

 

 

4.5

 

In the event that an Eligible Associate is participating in another nonqualified
deferred compensation plan or arrangement sponsored by an Employer (other than
this Plan), such Eligible Associate may elect at such time, and under such
procedures, as shall be determined by the Committee from time to time to
transfer all of his or her entire balance in such other plan or arrangement to
this Plan.  In addition, at the same time that the Committee permits such
transfer, the Eligible Associate may also elect to have all future amounts of
deferred compensation that would be credited to the other plan or arrangement
credited to this Plan.  The Eligible Associate shall be treated as a Participant
(whether or not previously a Participant), and all such amounts shall be
credited to his or her Account.  The other plan or arrangement shall continue in
effect, but shall be relieved of liability to the Eligible Associate to the
extent that balances or future deferred compensation are credited to this Plan.

 

 

 

4.6

 

With respect to each Plan Year, the Company shall allocate to each Participant
an amount, if any, equal to such Participant’s lost deferral contributions under
the Qualified 401(k) Plan attributable solely to the reduction in his deferrals
in order to comply with Section 401(k)(3) of the Code, provided that the
Participant is employed by the Employer on the date of such allocation.  Such
allocation shall be made as of the first day of the month in which the Employer
returns such excess 401(k) contribution to

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 7 of 20



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

 

 

the Participant, or limits the Participant’s deferrals under the Qualified
401(k) Plan to avoid the creation of such excess, and the Participant’s cash
compensation shall be correspondingly reduced.

 

 

 

4.7

 

At the request of the Company, the Committee may approve additional
contributions by the Company for specific Participants for any Plan Year in its
discretion.

ARTICLE V

Deferral Account and Crediting

5.1

 

Amounts deferred by a Participant shall be credited, as of the first day of the
month in which such deferred amounts would otherwise be paid to the Participant,
to a separate Account maintained by the Company for each Participant as a dollar
amount. Additional Company contributions shall be credited to Participants’
Accounts in accordance with Article IV.

 

 

 

5.2

 

The amount in the Participant’s Account shall be adjusted for gain or loss on
the last day of each month based on the performance (net earnings rate) of the
investment options selected by the Participant in accordance with Section 5.3.
Gain or loss shall be computed as if all amounts credited to the Account
pursuant to Articles III and IV were credited as of the first day of the month,
and all amounts withdrawn from the Account were withdrawn on the last day of the
month.

 

 

 

5.3

 

The Committee shall specify two or more investment funds which shall serve as
indices for the investment performance of amounts credited to the Accounts.  The
Committee shall also permit the total shareholder return on the Company’s common
stock to serve as  an index for investment performance of amounts credited to
the Accounts.  The Accounts shall be adjusted to reflect the gain or loss such
Accounts would experience had they actually been invested in the specified funds
or in the Company’s common stock at the relevant times. The Committee may vary
the available investment funds from time to time, but not more frequently than
quarterly.  Subject to Section 5.5, the Participant may select his investment
options for new Deferrals and contributions, or for amounts already credited to
his Account, once per calendar quarter effective as of the last day of such
quarter.

 

 

 

5.4

 

Participants shall receive quarterly account statements approximately three
weeks following the end of each calendar quarter.

 

 

 

5.5

 

Notwithstanding any other provision herein, accounts which are elected to be
invested in the Company’s common stock may not be moved out of such investment
alternative.

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 8 of 20



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

 

 

Such amounts shall be denominated and paid solely in shares of the Company’s
common stock.

ARTICLE VI

Distributions

6.1

 

In the event of Retirement, distribution of the value of a Participant’s Account
balance shall be made as soon as practicable after such Retirement consistent
with the form of distribution specified on the Participant’s Participation
Agreement. Available forms shall include either a lump sum payout or five, ten
or fifteen annual installments. Accounts subject to installment payout shall
continue to be adjusted for gains or losses in the same manner as active
Accounts. A Participant may modify any distribution format election at any time
prior to the date which is one year before his Retirement, but such election is
otherwise irrevocable.  Notwithstanding the foregoing, a Disabled Participant
may request distribution in the form of a lump sum payout.  The Committee, in
its sole and absolute discretion, may approve or disapprove such request.

 

 

 

6.2

 

A Participant may elect in his Participation Agreement to have one or more
distributions of a specified percentage or dollar amount of his Account, not
more frequently than once in a Plan Year commencing in his sixth year of
participation, provided that the Participant has not had a Severance. A
Participant may delay or cancel such distribution at any time prior to the date
which is two years prior to the calendar year in which the originally scheduled
distribution would take place, but such election is otherwise irrevocable.

 

 

 

6.3

 

If a Participant has a Severance prior to his Retirement, he shall receive the
value of his Account in one lump sum payment as soon as practicable after
Severance.  Notwithstanding the foregoing, the Committee in its sole and
absolute discretion may offer a Participant the option to accept an alternative
form of payment.  The acceptance of the offer must be in writing, on a form
provided by the Committee, and must be received by the Committee not later than
ninety days prior to Severance in order to be effective.  Accounts thereby
subject to postponed and/or installment alternative payout shall continue to be
adjusted for gains or losses in the same manner as active Accounts.

 

 

 

6.4

 

The Participant shall at all times have a nonforfeitable right to the value of
his Account.

 

 

 

6.5

 

A Participant may, at any time, elect to withdraw all or a portion of the
remainder of his Account balance prior to the time such balance is otherwise due
and payable, subject to a withdrawal penalty (the amount to be withdrawn prior
to application of the

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 9 of 20



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

 

 

withdrawal penalty shall be referred to as the “Withdrawal Amount”, which may
not exceed the balance of the Participant’s Account immediately prior to the
withdrawal). The Participant shall make this election by giving the Committee
advance written notice of the election in a form determined from time to time by
the Committee. The withdrawal penalty shall be equal to 10 percent of the
Withdrawal Amount. The Participant shall be paid the Withdrawal Amount, less
penalty and applicable withholding, within 60 days of his election.

 

 

 

6.6

 

Subject to Section 5.5, all distributions of a Participant’s Account shall be
made in cash, and shall be subject to applicable withholding for taxes.

 

 

 

6.7

 

If the Committee determines in good faith prior to a Change in Control that
there is a reasonable likelihood that any compensation paid to a Participant for
a taxable year of the Company would not be deductible by the Company solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Company to ensure that the entire amount of any distribution to
the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Company may defer all or any portion of the distribution. Any
amounts deferred pursuant to this limitation shall continue to be credited with
interest or earnings pursuant to the terms hereof. The amounts so deferred and
interest thereon shall be distributed to the Participant or his Beneficiary (in
the event of a death benefit required hereunder) at the earliest possible date,
as determined by the Committee in good faith, on which the deductibility of
compensation paid or payable to the Participant for the taxable year of the
Company during which the distribution is made will not be limited by Section
162(m), or if earlier, the effective date of a Change in Control.

ARTICLE VII

Hardship Distributions

7.1

 

At the request of a Participant, or at the request of any of the Participant’s
Beneficiaries after the Participant’s death, the Committee may, in its sole
discretion, pay as a hardship distribution all or part of the value of a
Participant’s Account.  Such hardship distribution may be allowed only in the
event of a financial emergency beyond the Participant’s or Beneficiary’s control
as defined in the Qualified Plan. A hardship distribution must be limited to
only that amount necessary to relieve the financial emergency, determined under
principles similar to those applicable to hardship distributions made under the
Qualified Plan.

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 10 of 20



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

ARTICLE VIII

Death Benefits

8.1

 

If a Participant dies at any time before his Account has been paid in full, his
Beneficiary shall receive the balance of the Participant’s Account as of the
date of death in accordance with Section 8.3. Notwithstanding the foregoing, if
the Participant dies after Severance but prior to Retirement, and prior to
receipt of the lump sum benefit provided in section 6.3, his Beneficiary shall
receive only such lump sum benefit, and not the benefits described in this
Article.

 

 

 

8.2

 

In the event that a Participant’s death occurs before Severance and is not
attributable to suicide committed within two years of commencement of
participation hereunder, there shall be added to the Participant’s Account and
paid in accordance with Section 8.3 an amount equal to twice the Participant’s
actual Deferrals under Section 4.1 hereof (exclusive of any earnings thereon).

 

 

 

8.3

 

The portion of the death benefit payable pursuant to Sections 8.1 and 8.2
representing the Account balance shall be paid in three equal annual
installments. In addition, interest on the Account, to be paid with each
installment, shall be computed in the following manner:

 

 

 

 

 

(a)

 

Subject to Section 12.1, the Company may, in its discretion, segregate a portion
of its general assets equal to the Account balance and invest such portion in a
short term, fixed income investment such as an interest bearing bank account or
a money market account, in which event the interest credited with respect to the
Account shall be equal to the actual yield on the Company’s account.

 

 

 

 

 

 

 

(b)

 

In the event that the trustee of a grantor trust described in Section 12.1 holds
funds that are intended by the Committee to be used to pay the death benefit,
then the interest credited with respect to the Account shall be equal to the
actual positive yield received by the trustee on the investment of such funds.

 

 

 

 

 

 

 

(c)

 

If neither subsection (a) or (b) is applicable, interest shall be credited at
the prime rate of interest as reported in the national financial press reduced
by 3% per annum, but in no event shall the interest rate determined under this
subsection be less than 4% per annum.

 

 

 

 

 

 

 

Notwithstanding the foregoing, the Committee may, in its sole and absolute
discretion and at the request of a Beneficiary, accelerate any such payments.

 

 

 

8.4

 

A Participant shall designate his Beneficiary to receive death benefits under
the Plan by completing the appropriate form specified by the Committee. If more
than one

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 11 of 20



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

 

 

Beneficiary is named, the shares and/or precedence of each Beneficiary shall be
indicated. A Participant shall have the right to change the Beneficiary by
submitting a Change of Beneficiary form. No beneficiary designation or change of
beneficiary shall be effective until received by the Committee. The designation
by a married Participant of a Beneficiary other than the Participant’s spouse
must be consented to in writing by the spouse.

 

 

 

8.5

 

If the Committee has any doubt as to the proper Beneficiary to receive payments
hereunder, the Committee shall have the right to direct the Company to withhold
such payments until the matter is finally adjudicated. However, as provided in
Section 12.12 hereof, any payment made by the Company, in good faith and in
accordance with the Plan and the directions of the Committee, shall fully
discharge the Company, the Employer, the Board and the Committee from all
further obligations with respect to that payment.

 

 

 

8.6

 

In making any payments to or for the benefit of any minor or an incompetent
Beneficiary, the Committee, in its sole and absolute discretion, may direct the
Company to make a distribution to a legal or natural guardian or other relative
of a minor or court appointed committee of such incompetent.  Alternatively, the
Committee may direct the Company to make a payment to any adult with whom the
minor or incompetent temporarily or permanently resides. The receipt of such
payment by a guardian, committee, relative or other person shall be a complete
discharge of the Company, the Employer, the Board, and the Committee with
respect to such payment.  Neither of the Board, the Committee, nor the Company
shall have any responsibility to see to the proper application of any payments
so made.

 

 

 

8.7

 

If a Participant has not designated a Beneficiary, or if a designated
Beneficiary is not living or in existence at the time of a Participant’s death,
any death benefits payable under the Plan shall be paid to the Participant’s
spouse, if then living, and if the Participant’s spouse is not then living, to
the Participant’s estate.

ARTICLE IX

Administration of the Plan

9.1

 

Except for certain functions expressly reserved herein to the Board, the Plan
shall be  administered by the Committee. All resolutions or other actions taken
by the Committee shall be by vote of a majority of those present at a meeting at
which a majority of the members are present, or in writing by a majority of all
the members at the time in office if they act without a meeting.

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 12 of 20



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

9.2

 

Subject to the terms of the Plan, the Committee shall, from time to time,
establish rules, forms and procedures for the administration of the Plan. Except
as herein otherwise expressly provided, the Committee shall have the exclusive
right to interpret the Plan and to make, amend, interpret and enforce all rules
adopted in connection with the Plan and to decide any and all matters arising
hereunder or in connection with the administration of the Plan. The decisions,
actions and records of the committee shall be conclusive and binding upon the
Company and all persons having or claiming to have any right or interest in or
under the Plan.

 

 

 

9.3

 

The Committee may, in the administration of the Plan, employ agents and delegate
to them such administrative duties as it deems appropriate and may, from time to
time, consult with counsel who may be counsel to the Company.

 

 

 

9.4

 

The members of the Committee and the officers and directors of the Company shall
be entitled to rely on all certificates and reports made by any duly appointed
accountants, and on all opinions given by any duly appointed legal counsel,
which legal counsel may be counsel for the Company.

 

 

 

9.5

 

To enable the Committee to perform its functions, the Company shall supply full
and timely information to the Committee on all matters relating to the
compensation of Participants, the date and circumstances of the termination of
employment or death of a Participant and such other pertinent information as the
Committee may reasonably require.

 

 

 

9.6

 

The expenses of the Committee properly and actually incurred in the performance
of its duties under the Plan shall be paid by the Company.

 

 

 

9.7

 

The members of the Committee shall serve without bond, and without compensation
for their services as Committee members except as the Company may provide in its
discretion.

 

 

 

9.8

 

The Company shall be the “administrator” of the Plan as defined in Section
3(16)(A) of ERISA for purposes of the reporting and disclosure requirements
imposed by ERISA and the Code. The Committee shall assist the Company, as
requested, in complying with such reporting and disclosure requirements.

 

 

 

9.9

 

The committee may, from time to time, designate an agent of the Plan for the
service of legal process. The Committee shall cause such agent to be identified
in materials it distributes or causes to be distributed when such identification
is required under applicable law. In the absence of such a designation, the
Company shall be the agent of the Plan for the service of legal process.

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 13 of 20



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

9.10

 

The Company, in its discretion, may obtain, pay for and keep current a policy or
policies of insurance, insuring the Committee members, the members of the Board
and other associates to whom any responsibility with respect to the
administration of the Plan has been delegated against any and all costs,
expenses and liabilities (including attorneys’ fees) incurred by such persons as
a result of any act, or omission to act, in connection with the performance of
their duties, responsibilities and obligations under the Plan and any applicable
law.

 

 

 

9.11

 

If the Company does not obtain, pay for and keep current the type of insurance
policy or policies referred to in Section 9.10, or if such insurance is provided
but any of the parties referred to in Section 9.10 incur any costs or expenses
which are not covered under such policies, then the Company shall indemnify and
hold harmless, to the extent permitted by law, such parties against any and all
costs, expenses and liabilities (including attorneys’ fees) incurred by such
parties in performing their duties and responsibilities under this Plan,
provided that such party or parties were not guilty of willful misconduct. In
the event that such party is named as a defendant in a lawsuit or proceeding
involving the Plan (other than in a lawsuit brought against such party by the
Company) the party shall be entitled to receive on a current basis the indemnity
payments provided for in this Subsection, provided however that if the final
judgment entered in the lawsuit or proceeding holds that the party is guilty of
willful misconduct with respect to the plan, the party shall be required to
refund the indemnity payments that it has received.

ARTICLE X

Claims Procedure

10.1

 

If a Participant or Beneficiary (hereinafter referred to as the “Applicant”)
does not receive the timely payment of the benefits which the Applicant believes
are due under the Plan, the Applicant may make a claim for benefits in the
manner hereinafter provided.

 

 

 

10.2

 

All claims for benefits under the Plan shall be made in writing and shall be
signed by the Applicant. Claims shall be submitted to a representative designed
by the Committee and hereinafter referred to as the “Claims Coordinator.” The
Claims Coordinator may, but need not, be a member of the Committee. If the
Applicant does not furnish sufficient information with the claim for the Claims
Coordinator to determine the validity of the claim, the Claims Coordinator shall
indicate to the Applicant any additional information which is necessary for the
Claims Coordinator to determine the validity of the claim.

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 14 of 20



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

10.3

 

Each claim hereunder shall be acted on and approved or disapproved by the Claims
Coordinator within 90 days following the receipt by the Claims Coordinator of
the information necessary to process the claim.

 

 

 

10.4

 

In the event the Claims Coordinator denies a claim for benefits in whole or in
part, the Claims Coordinator shall notify the Applicant in writing of the denial
of the claim and notify the Applicant of his right to a review of the Claims
Coordinator’s decision by the Committee. Such notice by the Claims Coordinator
shall also set forth, in a manner calculated to be understood by the Applicant,
the specific reason for such denial, the specific provisions of the Plan or
Agreement on which the denial is based, a description of any additional material
or information necessary to perfect the claim with an explanation of why such
material or information is necessary, and an explanation of the Plan’s appeals
procedure as set forth in this Section.

 

 

 

10.5

 

If no action is taken by the Claims Coordinator on an Applicant’s claim within
90 days after receipt by the Claims Coordinator, such claim shall be deemed to
be denied for purposes of the following appeals procedure.

 

 

 

10.6

 

Any Applicant whose claim for benefits is denied in whole or in part may appeal
from such denial to the Committee for a review of the decision by the Committee.
Such appeal must be made within three months after the Applicant has received
actual or constructive notice of the denial as provided above. An appeal must be
submitted in writing within such period and must:

 

 

 

 

 

(a)

 

Request a review by the Committee of the claim for benefits under the Plan; and

 

 

 

 

 

 

 

(b)

 

Set forth all of the grounds upon which the Applicant’s request for review is
based on and any facts in support thereof; and

 

 

 

 

 

 

 

(c)

 

Set forth any issues or comments which the Applicant deems pertinent to the
appeal.

 

 

 

 

 

10.7

 

The Committee shall regularly review appeals by Applicants. The Committee shall
act upon each appeal within 60 days after receipt thereof unless special
circumstances require an extension of the time for processing, in which case a
decision shall be rendered by the Committee as soon as possible but not later
than 120 days after the appeal is received by the Committee.

 

 

 

10.8

 

The Committee shall make full and fair review of each appeal and any written
materials submitted by the Applicant in connection therewith. The Committee may
require the Applicant to submit such additional facts, documents or other
evidence as the Committee in its discretion deems necessary or advisable in
making its review. The

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 15 of 20



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

 

 

Applicant shall be given the opportunity to review pertinent documents or
materials upon submission of a written request to the Committee, provided the
Committee finds the requested documents or materials are pertinent to the
appeal.

 

 

 

10.9

 

On the basis of its review, the Committee shall make an independent
determination of the Applicant’s eligibility for benefits under the Plan. The
decision of the Committee on any claim for benefits shall be final and
conclusive upon all parties thereto.

 

 

 

10.10

 

In the event the Committee denies an appeal in whole or in part, the Committee
shall give written notice of the decision to the Applicant, which notice shall
set forth, in a manner calculated to be understood by the Applicant, the
specific reasons for such denial and which shall make specific reference to the
pertinent provisions of the Plan or Agreement on which the Committee’s decision
is based.

 

 

 

10.11

 

No Participant or Beneficiary may commence any legal action based upon the Plan
until the procedures specified in this Article have been commenced and
completed.

ARTICLE XI

Amendment and Termination

11.1

 

The Company, by action of the Board, may amend or modify this Plan from time to
time or may terminate the Plan if it deems appropriate; provided that no such
amendment, modification or termination shall in any way reduce the vested
portion of affected Participants’ (or Beneficiaries’) Accounts measured as of
the date the amendment, modification or termination is made, or, if later, the
effective date of such actions.

 

 

 

11.2

 

In the event that the Plan is terminated, the Company shall pay all Account
balances in a lump sum or in annual installments over three years (with
earnings), in its discretion, to Participants (and Beneficiaries of deceased
Participants).

 

 

 

11.3

 

Upon termination of the Plan, all Deferrals and payment of benefits (except as
provided in Section 11.2) shall cease.

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 16 of 20



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

ARTICLE XII

Miscellaneous

12.1

 

The Company’s obligation under the Plan shall in every case be an unfunded and
unsecured promise to pay. Participants’ and Beneficiaries’ rights as to benefits
hereunder shall be no greater than those of general, unsecured creditors of the
Company. The Company shall not be obligated under any circumstances to fund its
financial obligations under the Plan, although the Company may establish one or
more grantor trusts subject to Code Section 671 to facilitate the payment of
benefits hereunder. Any assets which the Company may acquire or set aside to
help cover its financial liabilities are and must remain general assets of the
Company, and such assets as well as any assets set aside in a grantor trust
shall be subject to the claims of its general creditors in accordance with such
trust.

 

 

 

12.2

 

No sale, transfer, alienation, assignment, pledge, collateralization or
attachment of any benefits under the Plan shall be valid or recognized by the
Company. Neither the Participant, his spouse, or designated Beneficiary shall
have any power to hypothecate, mortgage, commute, modify or otherwise encumber
in advance of any of the benefits payable hereunder, not shall any of said
benefits be subject to seizure for the payment of any debts, judgments, alimony,
maintenance owed by the Participant or his Beneficiary, or be transferable by
operation of law in the event of bankruptcy, insolvency, or otherwise.

 

 

 

12.3

 

The Plan shall be binding upon the Company, its assigns, and any successor
company which shall succeed to substantially all of its assets and business
through merger, acquisition or consolidation, and upon a Participant, his
Beneficiary, assigns, heirs, executors and administrators.

 

 

 

12.4

 

The terms and conditions of the Plan shall not be deemed to constitute a
contract of employment between the Company and an Eligible Associate. Nothing in
this Plan shall of itself be deemed to give an Eligible Associate the right to
be retained in the service of the Company or to interfere with any right of the
Company to discipline or discharge the Eligible Associate at any time.

 

 

 

12.5

 

Each Eligible Associate shall cooperate with the Company by furnishing any and
all information reasonably requested by the Company and take such other actions
as may be requested in order to facilitate the administration of the Plan and
the payment of benefits hereunder.

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 17 of 20



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

12.6

 

In case any provisions of this Plan shall be found illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but the Plan shall be construed and enforced as if such illegal and
invalid provision had never been included herein.

 

 

 

12.7

 

Any notice which shall be or may be given under the Plan, a Participation
Agreement or a Deferral Agreement shall be in writing and shall be mailed by
United States mail, postage prepaid.  If notice is to be given to the Company,
such notice shall be addressed to the Company at: 600 Citadel Drive, Commerce,
California 90040, Attention: General Counsel; if notice to a Participant,
addressed to the last known address on the Company’s personnel records. Any
notice or filing required or permitted to be given to a Participant under this
Plan shall be sufficient if in writing and hand-delivered, or sent by mail, to
the last known address of the Participant. Any party may, from time to time,
change the address to which notices shall be mailed by giving written notice of
such new address.

 

 

 

12.8

 

A Participant who is on an approved leave of absence with salary, or on approved
leave of absence without salary for a period of not more than one year, shall be
deemed to be a Participant employed by the Employer during such leave of
absence. A Participant who is on an approved leave of absence without salary for
a period in excess of one year shall be deemed to have voluntarily terminated
his employment as of the end of such one year period.

 

 

 

12.9

 

The interest in the benefits hereunder of a spouse of a Participant who has
predeceased the Participant shall automatically pass to the Participant and
shall not be transferable by such spouse in any manner, including but not
limited to such spouse’s will, nor shall such interest pass under the laws of
intestate succession.

 

 

 

12.10

 

If, for any reason, all or any portion of a Participant’s benefit under this
Plan becomes taxable to the Participant prior to receipt, a Participant may
petition the Committee for a distribution of funds sufficient to meet the
Participant’s tax liability (including additions to tax, penalties and
interest). Upon the grant of such a petition, which grant shall not be
unreasonably withheld, the Company shall distribute to the Participant
immediately available funds in an amount equal to that Participant’s federal,
state and local tax liability associated with such taxation, which liability
shall be measured by using that Participant’s then current highest federal,
state and local marginal tax rate, plus the rates or amounts for the applicable
additions to tax, penalties and interest. This distribution shall include an
additional amount to “gross up” the tax liability distribution to include all
applicable taxes on the tax liability distribution and the grossed up amount. If
the petition is granted, the tax liability distribution (including gross-up)
shall be made within 90 days of the date when the Participant’s petition is

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 18 of 20



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

 

 

granted. Such a distribution shall affect and reduce the benefits to be paid
under Articles VI, VII, and VIII hereof.

 

 

 

12.11

 

The benefits provided for a Participant and Participant’s Beneficiary under the
Plan are in addition to any other benefits available to such Participant under
any other plan or program for associates. The Plan shall supplement and shall
not supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

 

 

 

12.12

 

The payment of benefits under the Plan to a Participant or Beneficiary shall
fully and completely discharge the Company, the Employer, the Board, and the
Committee from all further obligations under this Plan with respect to a
Participant, and that Participant’s Participation Agreement and any outstanding
Deferral Elections shall terminate upon such full payment of benefits.

 

 

 

12.13

 

Unless the context clearly indicates otherwise, masculine pronouns shall include
the feminine and singular words shall include the plural and vice versa.

 

 

 

12.14

 

Titles and headings of the Articles and Sections of the Plan are included for
ease of reference only and are not to be used for the purpose of construing any
portion or provision of the Plan document.

 

 

 

12.15

 

To the extent not preempted by Federal law, this Plan shall be governed by the
laws of the State of California.

 

 

 

12.16

 

This instrument and any Participation Agreement or Deferral Election may be
executed in one or more counterparts, each of which is legally binding and
enforceable.

IN WITNESS WHEREOF, this Supplemental Deferred Compensation Plan has been
executed as of December 1, 1994.

SMART & FINAL INC.

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 19 of 20



--------------------------------------------------------------------------------

Smart&Final®
Supplemental Deferred Compensation Plan
Master Plan Document

AND AS AMENDED THROUGH MAY 16, 2000

1st Amendment

 

August 29, 1996

2nd Amendment

 

February 21, 1997

3rd Amendment

 

February 17, 1999

4th Amendment

 

February 17, 1999

5th Amendment

 

March 31, 1999

6th Amendment

 

December 10, 1999

7th Amendment

 

May 16, 2000

Smart & Final Supplemental Deferred Compensation Plan
Amended and Restated – May 16, 2000

Page 20 of 20